Citation Nr: 0928512	
Decision Date: 07/30/09    Archive Date: 08/04/09	

DOCKET NO.  04-25 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an extension of the delimiting date for 
education assistance benefits pursuant to Chapter 1606, Title 
10, United States Code.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from October 1989 to 
September 1990, and from November 1990 to May 1991.  He 
appears to have additional service with the Air Force Reserve 
thereafter.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  This appeal has twice been remanded for 
additional development including copies of personnel records 
and verification of all periods of military service.  This 
appears to have been accomplished to the extent possible.  
The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The Department of Defense has found that the Veteran 
first became eligible for Chapter 1606 education benefits on 
September 26, 1990, and the 10-year delimiting date 
thereafter occurred on September 26, 2000.  

3.  The Marine Corp Reserve has reported no mobilization 
periods prior to September 26, 2000, and any transfer or 
subsequent contract with the Air Force Reserve would not 
qualify for extension because it would have occurred after 
the Veteran's original period of eligibility ended in 
September 2000.  


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for 
educational assistance benefits pursuant to Chapter 1606, 
Title 10, United States Code, have not been met.  10 U.S.C.A. 
§ 1606 (2002); 38 U.S.C.A. §§ 21.7500-21.7807 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are arguably applicable to the veteran's appeal.  
However, VA is not required to provide assistance to a 
claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran applied and was approved for educational 
assistance for members of the Selected Reserve.  In March 
2003, the Veteran requested an extension of his 10-year 
delimiting date and this was denied and the Veteran appealed.  
The Veteran was provided the laws and regulations governing 
educational assistance for members of the Selected Reserve, 
including the rules with respect to delimiting dates and 
extending periods of eligibility.  

In November 2006, and again in April 2008, the Board remanded 
the appeal to the RO for additional development.  Following 
each remand, the RO contacted the Veteran at his known and 
correct address specifically requesting that he provide 
particular information including DD Forms 214, copies of all 
orders calling him to active duty for all periods of service, 
copies of leave and earning statements reflecting pay for 
active duty call-up service, including any periods of active 
duty for training for which he received payment.  However, at 
no time during the pendency of this appeal, has the Veteran 
in any way responded to any inquiries directed to him, and 
there is no evidence that these inquiries were returned as 
undeliverable by the postal authorities.  The duty to assist 
is not exclusively a one-way street.  During the most recent 
remand, the RO contacted the Department of Defense and 
specifically requested whether there were any periods of 
mobilization, and DOD reported no periods of mobilization.  
All known available evidence has been collected for review.  

The Montgomery GI Bill-Selected Reserve (Chapter 1606, 
Title 10, United States Code) is an educational assistance 
program for members of the Selected Reserve of the various 
branches of the Armed Services.  The Reserve components 
decide who is eligible for the program.  VA makes the 
payments for the program.  Chapter 1606 assists eligible 
persons to further their education following high school and 
provides educational assistance for individuals enrolled in 
approved programs of education or training.  It is the first 
such program that does not require service in the active 
Armed Forces to qualify.  38 C.F.R. §§ 21.7520, 21.7540.

A reservist initially becomes eligible when he or she 
enlists, reenlists, or extends an enlistment as a reservist 
so that the total period of obligated service is at least six 
years from the date of such enlistment, reenlistment or 
extension.  38 C.F.R. § 21.7540.  The delimiting or ending 
date for eligibility for educational benefits under this 
program is the last day of the 10-year period beginning on 
the date the reservist became eligible for such benefits.  
38 C.F.R. § 21.7550(a)(1).  

However, under 38 C.F.R. § 21.7550(b), if a Veteran is 
recalled to active duty under various sections of 10 US Code, 
the period of this active duty, plus four months, shall not 
be considered in determining the time limit on eligibility.  

Analysis:  The Veteran in this case was initially affiliated 
with the Marine Corps Reserves who reported his basic date of 
eligibility to be September 26, 1990.  The 10-year period 
begins from this date.  Accordingly, the ordinary 10-year 
delimiting/ending date for educational assistance for members 
of the Selected Reserve was September 26, 2000.  

The 10-year period can only be extended by reason of being 
called to active duty if it is shown that this active duty 
prevented initiation of training, or interrupted the 
reservist's training.  The Veteran was called to active duty 
for the period of November 24, 1990, through May 13, 1991, 
but his initial enrollment for educational assistance 
benefits did not commence until August 19, 1992, over one 
year after he was separated from his period of active duty.  
Accordingly, this period of active duty in 1990 and 1991 
cannot have interfered with a program which the Veteran was 
not enrolled until August 1992.  

Moreover, inquiry on the most recent remand determined that 
there had been no additional periods of mobilization from the 
period the Veteran was enrolled in the educational program 
until the delimiting date occurred on September 26, 2000.  
Furthermore to the extent that Veteran transferred to the Air 
Force Reserve and was later mobilized in March 2003, this 
period of mobilization would not qualify for extension 
because it occurred well after the Veteran's original period 
of eligibility ended on September 26, 2000.  

The RO correctly notified the Veteran that the Department of 
Defense and not VA determines the beginning date of 
eligibility for educational assistance for members of the 
Selected Reserve.  DOD reported the Veteran first became 
eligible on September 26, 1990.  Accordingly, his 10-year 
delimiting date occurred on September 26, 2000.  The Veteran 
is notified that if he believes that DOD has inaccurately 
reported his initial eligibility date, he should contact DOD 
to dispute the initial eligibility date which DOD 
established.


ORDER

Entitlement to an extension of the delimiting date for 
educational assistance benefits pursuant to Chapter 1606, 
Title 10, United States Code, is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


